Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Amy                  Appeal from the 433rd District Court of
Elizabeth Collins and Charles Vernon                  Comal County, Texas (Tr. Ct. No. C2015-
Collins and In the Interest of H.C. and C.C.,         1800D).     Opinion delivered by Chief
Children                                              Justice Morriss, Justice Moseley and Justice
                                                      Burgess participating.
No. 06-18-00036-CV




       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Amy Elizabeth Collins, pay all costs of this appeal.


                                                      RENDERED JULY 31, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk